Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 January 2022 has been entered.

Claim Objections
Claim 5 is objected to because of the following informalities:  “extends extending” of line 7 should be corrected to “extends”.  Appropriate correction is required.
Claim 25 objected to because of the following informalities:  “second axial end” of line 13 should be corrected to “second axial terminal end”.  Appropriate correction is required.
Claim 25 objected to because of the following informalities:  “second axial and” of line 15 should be corrected to “second axial terminal end and”.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  “first cap section” of line 9 should be corrected to “cap first section”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation of claim 25 of “to facilitate placement of the cap second section outside diameter at the second axial and the partial length therefrom into the opening” fails to comply with the written description requirement.  The original disclosure provides that “the cap opening 20 is sized to accommodate placement of an identically configured second container 22 cap surface feature 24”.  There is no support for the cap second section outside diameter at the second axial end and the partial length of a container to be capable of being placed within the opening of that same container.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 21 of “removal of the container cap from the container” is led to be indefinite.  As the cap is part of the container it is unclear how the container cap could be removed from the container.  From claim 5, from which 21 depends the cap is removably attached with the body.  For purposes of examination the claim will be interpreted as if the cap is removable from the body.  This rejection can be overcome by replacing “container” with “body”.
Claim 21 recites the limitation "the another container cap" in lines 3-4 and 5.  There is insufficient antecedent basis for this limitation in the claim.  This rejection can be overcome by replacing both instances of “the another container cap” with “the identical removable container cap”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 and 29-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winfrey (US 3653530).
Claim 25:  Winfrey discloses a bottle 10 (container) comprising a container portion 12 (body) configured to accommodate some volume of material therein and having a closed end and an open end; a cap 14 that is configured to attach with the open end of the container portion 12 (body) by rotational movement of the cap 14 relative to the container portion 12 (body), the cap 14 including a bore 40 (surface feature) that is configured to be engaged by some object to facilitate rotational movement of the cap 14 relative to the container portion 12 (body) when the cap 14 is attached to the container portion 12 (body) for purposes of loosening the cap 14 from the container portion 12 (body), the cap 14 comprising bottom portion 18 (cone-shaped first section) and top portion 16, wherein Winfrey further discloses that the top portion 16 can be eliminated and replaced with a separate rod member 46 with knob 52, wherein the bottom portion 18 (cone-shaped first section) extends axially away from a first axial terminal end of the cap 14, wherein the first axial terminal end is adjacent the body open end when the cap 14 is attached to the container portion 12 (body), the cap 
Claim 29:  Winfrey discloses a bottle 10 (container) comprising a container portion 12 (body) capable of accommodating some volume of material therein and having an open end; a cap configured for rotatable attachment with the body open end and comprising a cap 48 (first section) that extends axially away from a first axial end of the cap, wherein the first axial end of the cap is adjacent the body open end when the cap is attached therewith, the cap 48 (first section) having an outside diameter that extends axially along the cap from the first axial end to a knob 52 (cap second section), wherein the knob 52 (cap second section) extends axially a distance away from the cap 48 (cap first section) to a second axial end and has an outside surface configured differently than the cap 48 (cap first section); and a bore 54 (opening) disposed radially in the cap 48 (cap first section) that is configured to accommodate placement of some object therein; wherein the knob 52 (cap second section) has an outside diameter extending from the second axial end a partial distance therefrom towards the cap 48 (cap first section) that is sized smaller than an inside diameter of the bore 54 (opening) (see fig. 2-3).

Claim 32:  Winfrey discloses that the knob 52 (cap second section) outside diameter is less than that of the cap 48 (cap first section) outside diameter (see fig. 2).
Claim 29:  Winfrey discloses a bottle 10 (container) comprising a container portion 12 (body) capable of accommodating some volume of material therein and having an open end; a cap 14 configured for rotatable attachment with the body open end and comprising a bottom portion 18 (first section) and top portion 16, wherein Winfrey further discloses that the top portion 16 can be eliminated and replaced with a separate rod member 46 with knob 52, wherein the bottom portion 18 (first section) extends axially away from a first axial end of the cap 14, wherein the first axial end of the cap 14 is adjacent the body open end when the cap 14 is attached therewith, the bottom portion 18 (first section) having an outside diameter that extends axially along the cap 14 from the first axial end to the knob 52 (cap second section) of the replaced rod member 46, wherein the knob 52 (cap second section) extends axially a distance from the bottom portion 18 (first cap section) to a second axial end and has an outside surface configured differently than the bottom portion 18 (first section); and a bore 40 (opening) disposed radially in the bottom portion 18 (cap first section) that is configured to accommodate placement of some object therein; wherein the knob 52 (cap second section) has an outside diameter extending from the second axial end a partial distance therefrom towards the bottom portion 18 (cap first section) that is sized smaller than an inside diameter of the bore 40 (opening) (see fig. 1-3).
.

Claim Rejections - 35 USC § 103
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winfrey (US 3653530) as applied to claim 25 above, and further in view of Scarborough (US 7371146).
Claim 27:  Winfrey discloses the claimed invention except for the opening extending completely through the cap.
Scarborough teaches a bottle connector 82’ (cap) having an angular orientation hole 26 (surface feature) in the form of an opening extending completely through the bottle connector 82’ (cap) (see fig. 81).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the opening of Winfrey to extend completely through the cap 14, as taught by Scarborough, in order to permit access from diametrically opposite sides so less rotation of the cap 14 is required for use of the bore 40 (surface feature).

Allowable Subject Matter
Claims 1, 3, 35, and 36 are allowed.
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 24 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
The drawing objections in paragraph 2 of office action dated 31 August 2021 are withdrawn in light of the amended disclosure filed 3 January 2022.
The specification objections in paragraph 3 of office action dated 31 August 2021 are withdrawn in light of the amended disclosure filed 3 January 2022.
The 35 U.S.C. § 112 rejections in paragraphs 7-8,10-19 of office action dated 31 August 2021 are withdrawn in light of the amended claims filed 3 January 2022.
Applicant's arguments filed 3 January 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Winfrey does not disclose or suggest a cap comprising a second section that extends outwardly from a first section to a second 
	
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736